                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

CHERYLYN BROOKS                                     CIVIL ACTION

VERSUS                                              NO. 18-376

COX COMMUNICATIONS, LLC ET AL.                      SECTION "B"(5)

                          ORDER AND REASONS

      Defendants Cox Communications, Inc and Cox Communications

Louisiana, LLC filed a motion for summary judgment in their favor

and against plaintiff. Rec. Doc. 16. Plaintiff timely filed a

response in opposition. Rec. Doc. 19. Defendants then sought, and

were granted, leave to file a reply. Rec. Doc. 28. Defendants also

filed a Motion to Strike two exhibits from plaintiff’s response in

opposition (Rec. Doc. 25), which the Court dismissed and instead

viewed as defendant’s reply to plaintiff’s opposition. Rec. Doc.

30.

      For the reasons discussed below,

      IT IS ORDERED that defendant’s motion for summary judgment is

GRANTED.

      IT IS FURTHER ORDERED that the Unopposed Motion to Vacate

Scheduling Order and Unopposed Motion to Continue Trial Date (Rec.

Doc. 32) is DISMISSED AS MOOT.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff   filed   a   complaint   against   defendants   Cox

Communications Louisiana, LLC, Cox Communications, Inc., National


                                  1
General Insurance Company, and John Doe in Louisiana state court

alleging injuries and damages resulting from a vehicle accident.

Rec. Doc. 16-5. Plaintiff asserts that she was rear-ended by a Cox

Communications         Louisiana,     LLC   and/or   Cox    Communications,       Inc.

(collectively “Cox Communications”) vehicle, while the driver was

on a mission for Cox Communications. Id. at 3. Defendant removed

the case to federal court based on diversity jurisdiction, and

filed an answer denying plaintiff’s claims and asserting that the

driver was not a Cox Communications employee and no Cox vehicle

was involved. Rec. Doc. 3.

       Defendants filed the instant motion for summary judgment,

asserting that Cox Communications’ Vehicle Tracking System shows

that no Cox vehicles were involved in the alleged accident and it

was    therefore       possibly   a    third-party       contractor    driving     the

vehicle. Rec. Doc. 16-3 at 2-3. Defendants attached affidavits in

support of their assertion that the tracking data shows no Cox

vehicle or employee matching plaintiff’s description at the scene

of the accident. Rec. Docs. 16-8, 16-9, 16-10. Plaintiff filed a

response in opposition stating that defendants’ assertion that the

driver    was      a    third-party         contractor     rather     than   a     Cox

Communications employee is a genuine dispute of material fact and

therefore summary judgment should not be granted. Rec. Doc. 19 at

2.    Plaintiff    further    asserts       that   the    authentication     of    the

tracking data submitted by defendants is contested evidence. Id.

                                             2
at 3. Plaintiff attached an affidavit that included a picture of

a vehicle matching the one involved in the accident, as well as an

affidavit of plaintiff’s husband relaying a call he made to Cox

Communications. Rec. Docs. 19-2, 19-3. Defendants’ reply asserts

that plaintiff’s husband’s affidavit is inadmissible hearsay and

argues that plaintiff has not established a genuine dispute of

material fact. Rec. Docs. 25, 29.

THE PARTIES’ CONTENTIONS

      Defendants    assert    that     they     are    entitled    to   summary

judgement based on their evidence that no Cox Communications

employee or vehicle was involved in the alleged accident and are

therefor. Rec. Doc. 16-3. Defendants state that Cox vehicles are

equipped with a Vehicle Tracking System known as ‘Trimble’, which

records Cox vehicles’ location and the time. Id. at 2. Defendants’

assert that their record of vehicle activity in the Southeast

Region of New Orleans shows no vehicles on Earhart Boulevard on

December 12, 2016, between 2:30 p.m. and 2:35 p.m., when plaintiff

asserts   the   accident   occurred.     Rec.   Doc.    16-8.     Additionally,

defendants state that no damage associated with the December 12,

2016 accident was found or reported on any of its vehicles, and no

Cox employee reported an accident in New Orleans on December 12,

2016. Rec. Doc. 16-3 at 3. Defendants state that the vehicle may

have been a third-party contractor as they employ independent



                                     3
third-party contractors who are required to have Cox signage on

their vehicles and who may wear Cox logos on their shirts. Id.

     Plaintiff’s response in opposition asserts that there is a

genuine   dispute   of   material   fact,   specifically     whether   the

accident involved a third-party contractor or a Cox Communications

employee, and therefore summary judgment is not appropriate. Rec.

Doc. 19. Plaintiff asserts that defendants have not irrefutably

proven that the driver was an independent contractor, and that the

authentication of the tracking data is contested evidence. Id. at

3. Furthermore, plaintiff asserts that her husband called Cox after

the accident and was informed by a Cox representative that he knew

who the driver was, as supported by the husband’s affidavit. Id.

Defendant asserts that plaintiff’s husband’s affidavit should be

disregarded because it is inadmissible hearsay. Rec. Doc. 25.

LAW AND ANALYSIS

     Summary   judgment    is   appropriate    when   “the     pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). A genuine

issue of material fact exists if the evidence would allow a

reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                    4
     When   the   movant   bears   the   burden   of   proof,   it   must

“demonstrate the absence of a genuine issue of material fact” using

competent summary judgment evidence. Celotex, 477 U.S. at 323. But

“where the non-movant bears the burden of proof at trial, the

movant may merely point to an absence of evidence.” Lindsey v.

Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). When the

movant meets its burden, the burden shifts to the non-movant, who

must show by “competent summary judgment evidence” that there is

a genuine issue of material fact. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Lindsey, 16

F.3d at 618.

     Plaintiff has not presented a genuine dispute of material

facts. A material fact is a fact that might affect the outcome of

the suit. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). In this case, whether defendants can ultimately be held

liable for plaintiff’s injuries depends on whether a Cox employee

was involved in the alleged accident with plaintiff, therefore it

is a material fact. The issue turns on whether there is a genuine

dispute as to this fact. In support of their motion, defendants

assert their vehicle tracking records show that no Cox vehicle was

present at the scene of the accident at the time it took place and

provide: an affidavit of the senior manager of fleet operations

supporting the vehicle tracking data, affidavits of the other Cox

employees who were later in the area and do not match plaintiff’s

                                   5
description of the driver, and an affidavit of the field operations

vender manager stating that independent third-party contractors

are required to have Cox signage on their vehicles and that many

also have their employees wear Cox logos on their shirts. Rec.

Doc. 16-8 to 16-11. In response, plaintiff contests defendant’s

characterization of the driver as a third-party contractor rather

than a Cox employee and asserts that the tracking data is contested

evidence. Rec. Doc. 19 at 3.

     Plaintiff has not proffered any facts to dispute defendants’

evidence that no Cox employee was involved in the accident or in

support of its assertion that the vehicle “tracking data may be a

result   of   alteration   and/or   manipulation   (possibly)   by   the

defendants.” Rec. Doc. 19 at 3. The Fifth Circuit has held that a

“nonmovant must go beyond the pleadings and designate specific

facts that prove that a genuine issue of material fact exists.”

Peterson v. Brookshire Grocery Co., 2018 WL 5920410, at *2 (5th

Cir. 2018) (citing Hathaway v. Bazany, 507 F.3d 312 (5th Cir.

2007)). Plaintiff only asserts that the individual who rear-ended

her car was wearing a blue shirt with a Cox logo and a had a Cox

decal on his vehicle. Defendants do not dispute these facts, but

instead provide tracking evidence to demonstrate that no Cox

employee or vehicle was at the scene of the accident. Rec. Doc.

16-8. As a potential explanation for why the individual may have

been wearing a blue Cox shirt or may have had a Cox decal on his

                                    6
vehicle,   defendants      explain    that    third-party    contractors     are

required to have a Cox decal and many wear Cox logos on their

shirts. Rec. Doc. 16-11. Defendants do not need to “irrefutably

prove” that the individual who struck plaintiff was a third-party

contractor, as plaintiffs assert. Rec. Doc. 19 at 2. Rather, as

stated earlier, “where the non-movant bears the burden of proof at

trial, the movant may merely point to an absence of evidence.”

Lindsey, 16 F.3d at 618. Plaintiff bears the burden of proof at

trial, so it is sufficient for defendants to demonstrate that there

is an absence of evidence provided by plaintiff. Plaintiff’s

unsupported assertions will not be sufficient to overcome a summary

judgment motion. The Fifth Circuit has held that “a party cannot

defeat summary judgment with conclusory allegations, unsupported

assertions, or presentation of only a scintilla of evidence.”

Peterson at *2. Therefore, plaintiff’s unsupported assertion that

the   vehicle   tracking    data     may   have    been   manipulated   is   not

persuasive.     Plaintiff     provides       no   evidence   to   dispute     or

contradict      defendants’    evidence.          Additionally,   plaintiff’s

husband’s affidavit is not considered as it contains hearsay and

is not based on his personal knowledge. As defendants note, Mr.

Brooks attests to what he learned from his wife via a phone call

after the accident. Rec. Doc. 19-3. However, even considering the

alleged statement by the Cox representative in the affidavit

stating that “I know who it is,” this alone does not rise above

                                       7
the “presentation of only a scintilla of evidence.” The evidence

provided by defendants and plaintiff’s lack of evidence would not

allow a reasonable jury to return a verdict for the plaintiff,

therefore summary judgment is proper.

     New Orleans, Louisiana, this 10th day of December, 2018



                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                8
